—-Judgment and order affirmed, with costs. All concur. (Appeal from a judgment of Ontario Trial Term for plaintiff in an action for damages for the death of plaintiff’s intestate and for damages for conscious pain and suffering, alleged to have resulted by reason of negligent installation of electrical equipment. The order appealed from denied defendant’s motion for a new trial if plaintiff stipulated to reduce the verdict for conscious pain and suffering.) Present — Vaughan, J. P., Kimball, Williams, Bastow and Goldman, JJ.